Citation Nr: 0924758	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  97-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his former spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision, 
issued by the VA Medical and RO Center in Wichita, Kansas in 
January 1997.  In September 1997, the Veteran was afforded an 
RO hearing before a Decision Review Officer.  

This matter has appeared before the Board in September 1998, 
March 2004 and May 2006, when the case was remanded to the VA 
ROs in Wichita, Kansas and Portland, Oregon (via the Appeals 
Management Center (AMC), in Washington, D.C.).  The purpose 
of the September 1998 remand was to attempt to confirm the 
Veteran's alleged in-service stressful incidents, to obtain 
VA and private treatment records, and to schedule the Veteran 
for a VA psychiatric examination.  The purpose of the March 
2004 remand was to obtain clarification from the Veteran on 
whether or not he desired a hearing, to gather further 
information for the purposes of confirming his alleged 
stressor incidents, to verify casualties whose deaths were 
reportedly witnessed by the Veteran, and to schedule the 
Veteran for a VA psychiatric examination should there be 
corroborating evidence of any claimed stressor incident.  The 
Veteran requested a videoconference hearing, which he was 
afforded before the undersigned Veterans Law Judge in 
February 2006.  The purpose of the most recent Board remand 
in May 2006 was to make a final attempt at stressor 
verification, and schedule a VA psychiatric examination 
should there be corroborating evidence of any claimed 
stressor incident.  

Upon completion of the requested development, a supplemental 
statement of the case (SSOC), dated in April 2009, continued 
and confirmed the previous evaluation.  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in March 2003, July 2003, 
January 2004, March 2004, January 2005, June 2006, and July 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the June and July 2006 notice letters 
informed the Veteran as to disability ratings and effective 
dates.  

As the aforementioned notice letters came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in 
October 2003, November 2003, and April 2009 SSOCs, after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal is the Veteran's and his former 
wife's testimony at his September 1997 RO hearing and his 
February 2006 Travel Board hearing, along with various 
written statements submitted by the Veteran, various family 
members, and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he has a current diagnosis of PTSD 
as a result of various combat-related, in-service stressors.  
This assertion is supported by statements submitted by family 
members, oral testimony provided by the Veteran, his former 
wife, and his representative in his September 1997 RO hearing 
and his February 2006 travel board hearing, which 
corroborates his reported symptomatology.  Service personnel 
records indicate that the Veteran's military occupational 
specialty (MOS) was Quartermaster.  He was apparently 
assigned to the USS Richmond K. Turner (DLG 20) from May 8, 
1969 to May 5, 1971, and specifically participated in the 
Inshore Undersea Warfare Group One.  

The Board notes that he was not awarded any medal or 
decoration that clearly indicates combat status and evidence 
of participation in a campaign does not, in itself, establish 
that a veteran engaged in combat because those terms 
ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 
6257 (2000).  Thus, the Board finds that combat status has 
not been clearly established by the objective evidence of 
record.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.304(d), (f) (2008).  Therefore, credible 
supporting evidence that the claimed in-service stressors 
occurred is necessary.  38 C.F.R. § 3.304(f) (2008).  

The Board concedes that VA treatment records and examination 
reports, dated from July 1996 to October 2003, confirm 
diagnoses of and treatment for PTSD.  Moreover, VA 
examinations, dated in November 1999 and October 2003, 
provide nexus opinions that link the Veteran's PTSD to his 
reported, but unconfirmed, stressors.  However, a diagnosis 
alone is insufficient to establish service connection for 
PTSD.  Since it is not otherwise shown by the record that the 
Veteran engaged in combat, there must be evidence that 
corroborates the existence of the claimed stressors.  See 
Cohen, 10 Vet. App. at 128; 38 C.F.R. § 3.304(f).  The Court 
has held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  Accordingly, in order to grant 
service-connection for PTSD, the evidence must contain 
credible supporting evidence that the claimed in-service 
stressors occurred. 38 C.F.R. § 3.304(f).  

Based upon the evidence of record, the Board finds the 
Veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  In his original PTSD 
Questionnaire, received in September 1996, the Veteran 
described stressor events that included being attacked by 
Russian MIG-21 planes, and assisting in search and rescue 
retrieval missions for planes downed off the coast of 
Vietnam, which included his witnessing the pulling of bodies 
and body parts from the water.  Notably, during an October 
1996 VA examination report, the examiner noted that while 
providing his military history, the Veteran reported that 
although the ship near his was fired upon by enemy artillery, 
there was no damage to his ship at any time.  Subsequent 
statements from the Veteran generally include stressor 
incidents of experiencing the battle alarm sound on 35 
separate occasions due to MIG attacks, assisting in averting 
a potentially catastrophic collision between the ship and the 
shore, witnessing other ships being fired upon, witnessing a 
city being bombed from a distance while standing anchor 
watch, and assisting in the removal of multiple burned and 
mutilated bodies from the water after planes were struck down 
by enemy fire.  

Significantly, in his November 1999 VA examination, the 
Veteran added to his list of reported stressors that the ship 
he served on was shot at on four occasions and hit on two 
occasions, and that he witnessed the death of Chief QMC 
Quinlin (alternatively referred to as "Quincy").  In a 
November 2003 VA Form 21-4138, Statement in Support of Claim, 
the Veteran requested that the deaths of Seaman (SN) Robert 
Youmans (alternatively referred to as "Youngman" or 
"Youngston"), and SN Bruce Backin (alternatively referred 
to as "Backson") also be investigated.  He also allegedly 
conducted his own research to establish the veracity of his 
unconfirmed stressor report, and generally referenced several 
service members who could confirm his story.  However, he 
failed to provide, by way of tangible proof, corroborating 
statements to establish his claim, to include copies of 
emails or letters from service members.  Finally, during his 
February 2006 Travel Board hearing, the Veteran denied his 
original assertion that his fellow service members were 
killed while serving on board the USS Richmond K. Turner, but 
contended that they were instead injured by cannon fire, and 
not necessarily by a MIG attack while the ship spent four 
months cruising the Sea of Japan, from Russia to North Korea.  

The RO has made numerous attempts to verify the in-service 
stressor incidents identified by the Veteran by obtaining his 
service treatment and service personnel records, along with 
petitioning the National Personnel Records Center (NPRC), the 
Naval Historical Center (NHC), and the National Archives and 
Records Administration (NARA).  These records included the 
USS Richmond K. Turner's history, and confirmed that the ship 
had been deployed to various locations in Southeast Asian 
waters, including off the coast of the Republic of Vietnam.  
Additionally, it was established that the Veteran is in 
receipt of the bronze campaign star, which is attached to the 
Vietnam Service Medal, but not the Bronze Star Medal or the 
Combat Action Ribbon.  Moreover, research of the USS Richmond 
K. Turner showed that from June to August 1969, the ship was 
in San Diego, California; and review of the ship's deck logs, 
dated in June and July 1970, revealed that there was no 
record found of an attack by Russian MIGS related to the ship 
in question.  A request made to the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) in January 
2009 yielded identical results to reports stemming from 
earlier stressor confirmation attempts.  Moreover, the JSRRC 
concluded that casualty data available for the period of 
January 1, 1969 to December 31, 1970, was negative for any 
casualties documented with the names provided by the Veteran.  

In further attempts to verify the claimed stressor, the RO 
sent the Veteran several letters requesting him to provide 
additional information so that an inquiry could be sent to 
the JSRRC.  However, the Veteran responded that he could not 
remember the specific dates of service for which the claimed 
incidents occurred, and could only recall that these events 
occurred sometime between 1969 and 1971 during his tour of 
duty off the coast of Vietnam.  

The Board acknowledges the statements received from the 
Veteran regarding his current symptoms and his experiences in 
service.  Unfortunately, however, the Veteran has been unable 
to describe his claimed stressors in sufficient detail to 
permit a verification search by the JSRRC, the NPRC, the NHC, 
and/or the NARA.  Furthermore, based on the increasingly 
varied, inconsistent, and sensational accounts of the 
Veteran's supposed stressor events, the Board does not find 
his allegations and reported stressors credible. The Board 
notes that while the VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Without sufficient evidence to corroborate the 
stressor described by the veteran, the Board has no basis 
upon which to grant service connection for PTSD.  As the 
preponderance of the evidence is against this claim, it must 
be denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  


ORDER

Entitlement to service connection for a PTSD is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


